Citation Nr: 1030003	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  09-17 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic 
leukemia (CLL), to include as due to exposure to herbicides.

2.  Entitlement to service connection for a penile disability 
(claimed and developed as erectile dysfunction), to include as 
due to exposure to herbicides.

3.  Entitlement to service connection for hypertension, to 
include as due to exposure to herbicides.

4.  Entitlement to service connection for a kidney disability 
(claimed and developed as kidney disease), to include as due to 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to February 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In April 2010, a Video Conference hearing regarding this matter 
was convened before the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the claims 
file.

The issue of entitlement to service connection for non-
Hodgkin's lymphoma has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


	(CONTINUED ON NEXT PAGE)


REMAND

The Veteran's claims of entitlement to service connection for 
CLL, for a penile disability, for hypertension, and for a kidney 
disability unfortunately must be remanded.  Although the Board 
sincerely regrets the delay this will cause, adjudication cannot 
proceed without further development.

VA has a duty to assist the Veteran in the development of his 
claims.  This duty includes making reasonable efforts to help him 
procure pertinent records, whether or not they are in Federal 
custody.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).

Treatment records from VA facilities in and around Nashville, 
Tennessee, dated from July 2001 to June 2003 and from June 2005 
to September 2006 have been associated with the claims file.  
These records reflect that the Veteran has received ongoing 
treatment from VA for a variety of health issues, including CLL, 
erectile dysfunction, other penile anomalies, hypertension, and a 
history of kidney stones.  Indeed, the Veteran's wife testified 
at the April 2010 Video Conference hearing that all of the 
Veteran's health care with the exception of cataract surgery has 
been and continues to be provided by VA.  No VA treatment records 
dated before July 2001, between June 2003 and June 2005, or after 
September 2006, however, are currently before the Board.  In Bell 
v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that such 
documents are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually before 
the adjudicating body.  Attempts must be made on remand to obtain 
the Veteran's missing VA treatment records from facilities in and 
around Nashville, Tennessee, for this reason and because they are 
potentially relevant to the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with 
the claims file the Veteran's treatment 
records from the VA facilities in and 
around Nashville, Tennessee, dated before 
July 2001, between June 2003 and June 
2005, and after September 2006.  All 
attempts to obtain these records must be 
documented in the claims file.  If no such 
records exist, the claims file shall be 
documented accordingly.

2.  Review the Veteran's claims file and 
undertake any additional development 
indicated.  This may include obtaining and 
associating with the claims file, after 
securing any required authorization, 
additional pertinent records identified by 
the Veteran during the course of this 
remand. This also may include providing a 
medical examination and/or obtaining a 
medical opinion with respect to one of 
more of the Veteran's claims, if 
necessary.

3.  Then, readjudicate the Veteran's 
claims.  If the benefits sought on appeal 
are not granted, the Veteran and his 
representative shall be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


	(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


